DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the claim states: “…the loopback circuit configured to transmit the plurality of first test signals from the transmitter circuit to the input terminals of the sampler circuit…” However, it is confusing on how the loopback circuit is transmitting test signals from the transmitter circuit when in the claim transmitter circuit only receiving test signals and not having any output. Since claims 2-9 depend from claim 1, they also are rejected for the above reason.  
Claims 1-9 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential structural cooperative relationships of elements, such omission amounting to a gap between the necessary structural connections.  the relationship between “a transmitter circuit” and “a loopback circuit”. Since claims 2-9 depend from claim 1, they also are rejected for the above reason.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-18 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kakizawa (US Pub. 2007/0104111).

    PNG
    media_image1.png
    325
    632
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    556
    498
    media_image2.png
    Greyscale

Regarding claim 1, Kakizawa discloses [see Figs. 2-3 above] a testing device (I/O circuit 200 or 300) [see Abstract], comprising: a transmitter circuit (transmitter 210 or 302) configured 1/2222 or 3281/3282) [see paragraphs [0018] for details] in a normal mode; and a loopback circuit (loopback circuit 2301/2302 or 3201/3202) coupled to the plurality of pads (pads 2221/2222 or 3281/3282) and input terminals of a sampler circuit (sampler logic 226) [via multiplexer 224 or 330], the loopback circuit (2301/2302 or 3201/3202) configured to transmit the plurality of first test signals (242) from the transmitter circuit (210 or 302) to the input terminals of the sampler circuit (226) [via multiplexer 224 or 330], in order to generate test data for subsequent analysis.
Regarding claim 2, Kakizawa discloses wherein the receiver circuit (220 or 304) comprises a plurality of termination resistors (termination resistors 336 and 338) coupled to the plurality of pads respectively (2221/2222 or 3281/3282) [although items 336 and 338 may not be listed in the publication one of ordinary skill in the art may include items 336 and 338 are termination resistors since they have similar symbols as termination resistors 314 and 316 located with the transmitter 302]. 
Regarding claim 3, Kakizawa discloses wherein the loopback circuit (2301/2302 or 3201/3202) is configured to cooperate with the plurality of termination resistors (336 and 338), in order to transmit the plurality of first test signals (242) to the input terminals of the sampler circuit (226) [via MUX 224 or 330].
Regarding claim 4, Kakizawa discloses wherein the loopback circuit (2301/2302 or 3201/3202) is directly coupled to the plurality of termination resistors (336 and 338), the plurality of pads (2221/2222 or 3281/3282), and the input terminals of the sampler circuit (226) [via MUX 224 or 330].
1/2302 or 3201/3202) is configured to transmit the plurality of first test signals (242) to the input terminals of the sampler circuit (226) without a level shifter.
Regarding claim 6, Kakizawa discloses wherein the loopback circuit (2301/2302 or 3201/3202) comprises: a control circuit (pre-driver 310) configured to be enabled by an enable signal, in order to generate a plurality of control signals in response to the plurality of first test signals (242); and a driver circuit (MUX 224 or 330) configured to generate a plurality of second test signals in response to the plurality of control signals, and transmit the plurality of second test signals to the input terminals of the sampler circuit (226).
Regarding claim 7, Kakizawa discloses wherein the control circuit (310) comprises: a first inverter [not numbered but connected to loopback 3201]configured to be enabled according to the enable signal, in order to generate a first control signal of the plurality of control signals in response to a first signal of the plurality of first test signals (242); and a second inverter [not numbered but connected to loopback 3202] configured to be enabled according to the enable signal, in order to generate a second control signal of the plurality of control signals in response to a second signal of the plurality of first test signals (242).
Regarding claim 8, Kakizawa discloses wherein the driver circuit (MUX 224 or 330) [see also Figs. 4-6 where it illustrates more in detail of MUX 224 or 330] comprises: a first transistor (transistor 4081) configured to be turned on or off in response to a first control signal of the plurality of control signals, in order to generate a first signal of the plurality of second test signals; a second transistor (transistor 4082) configured to be turned on or off in response to a second control signal of the plurality of control signals, in order to generate a second signal of 
Regarding claim 9, Kakizawa discloses wherein logic values of the plurality of second test signals are the same as logic values of the plurality of first test signals.
Regarding claim 10, Kakizawa discloses [see Figs 2-3 and 7] a testing method, comprising: receiving, by a transmitter circuit (transmitter 210 or 302), a plurality of first test signals (test signals 242) [step 704]; and transmitting, by a loopback circuit (loopback circuit 2301/2302 or 3201/3202), the plurality of first test signals (242) from the transmitter circuit (210 or 302) to input terminals of a sampler circuit (sampler logic 226) [via multiplexer 224 or 330], in order to generate test data for subsequent analysis [step 706], and wherein the loopback circuit (2301/2302 or 3201/3202)  is coupled to a plurality of pads (pads 2221/2222 or 3281/3282) corresponding to a receiver circuit (receiver 220 or 304) [see paragraphs [0018] for details] and the input terminals of the sampler circuit (226) [steps 708 and 710].
Regarding claim 11, Kakizawa discloses wherein the plurality of pads (2221/2222 or 3281/3282) are coupled to a plurality of termination resistors respectively (termination resistors 336 and 338) [although items 336 and 338 may not be listed in the publication one of ordinary skill in the art may include items 336 and 338 are termination resistors since they have similar symbols as termination resistors 314 and 316 located with the transmitter 302].
Regarding claim 12, Kakizawa discloses wherein transmitting the plurality of first test signals (242) from the transmitter circuit (210 or 302) to the input terminals of the sampler circuit (226) comprises: cooperating, by the loopback circuit (2301/2302 or 3201/3202), with the 
Regarding claim 13, Kakizawa discloses wherein the loopback circuit (2301/2302 or 3201/3202) is directly coupled to the plurality of termination resistors (336 and 338), the plurality of pads (2221/2222 or 3281/3282), and the input terminals of the sampler circuit (226) [via MUX 224 or 330].
Regarding claim 14, Kakizawa discloses wherein the loopback circuit (2301/2302 or 3201/3202) is configured to transmit the plurality of first test signals (242) to the input terminals of the sampler circuit (226) without a level shifter.
Regarding claim 15, Kakizawa discloses transmitting the plurality of first test signals (242) from the transmitter circuit (210 or 302) to the input terminals of the sampler circuit (226) comprises: enabling a control circuit (pre-driver 310) of the loopback circuit (2301/2302 or 3201/3202) by an enable signal, in order to generate a plurality of control signals in response to the plurality of first test signals (242); and generating, by a driver circuit MUX (224 or 330) of the loopback circuit (2301/2302 or 3201/3202), a plurality of second test signals in response to the plurality of control signals, and transmit the plurality of second test signals to the input terminals of the sampler circuit (226).
Regarding claim 16, Kakizawa discloses wherein enabling the control circuit of the loopback circuit (2301/2302 or 3201/3202) by the enable signal comprises: enabling a first inverter [not numbered but connected to loopback 3201] of the control circuit (310) according to the enable signal, in order to generate a first control signal of the plurality of control signals in response to a first signal of the plurality of first test signals; and enabling a second inverter 2] of the control circuit according to the enable signal, in order to generate a second control signal of the plurality of control signals in response to a second signal of the plurality of first test signals.
Regarding claim 17, Kakizawa discloses wherein generating the plurality of second test signals in response to the plurality of control signals comprises: turning on or off a first transistor (transistor 4081) of the driver circuit (MUX 224 or 330) [see also Figs. 4-6 where it illustrates more in detail of MUX 224 or 330] in response to a first control signal of the plurality of control signals, in order to generate a first signal of the plurality of second test signals; and turning on or off a second transistor (transistor 4082) of the driver circuit in response to a second control signal of the plurality of control signals, in order to generate a second signal of the plurality of second test signals.
Regarding claim 18, Kakizawa discloses wherein logic values of the plurality of second test signals are the same as logic values of the plurality of first test signals.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kim et al (US Pat. No. 10,567,124) - Serial communication interface circuit performing external loopback test and electrical device including the same.
Sul et al (US Pub. No. 2012/0081138) - The invention is directed to testing of high-speed input-output devices.
Narayan et al (US Pat. No. 8,230,281) - Techniques for boundary scan testing using transmitters and receivers.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patrick Assouad can be reached on 571-272-2210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JERMELE M HOLLINGTON/             Primary Examiner, Art Unit 2858